Citation Nr: 1202941	
Decision Date: 01/26/12    Archive Date: 02/07/12

DOCKET NO.  07-20 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to February 1987 and from June 1995 to December 1995.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA) which, inter alia, denied the Veteran's claim of entitlement to service connection for tinnitus.  

In a March 2009 videoconference hearing between the RO and the VA Central Office in Washington, D.C., the Veteran, accompanied by his representative, presented oral testimony and additional evidence in support of his appeal before the undersigned Veterans Law Judge.  A transcript of this hearing has been obtained and associated with the Veteran's claims file for the Board's review and consideration.

In February 2010, the Board remanded the case to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for additional evidentiary development.  Thereafter, the claim at issue was readjudicated and the prior denial confirmed in a September 2011 rating decision/supplemental statement of the case. The appeal was re-certified in October 2011 and returned to the Board in November 2011.  The Veteran now continues his appeal.


FINDING OF FACT

Tinnitus did not have its onset during active military service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance of Act of 2000 (VCAA) and the duties to notify and assist.

The Board notes that, in accordance with the VCAA, VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board notes that the Veteran filed his original claim for VA compensation for tinnitus in October 2005.  Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  During the course of the appeal, § 3.159(b) was revised and the requirement that VA request that the claimant provide any evidence in his possession that pertains to the claim was removed from the regulation.

A letter issued in January 2006, prior to initial adjudication of the service connection claim, satisfied the duty to notify provisions with respect to the above requirements, as well as (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability.  The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2009); Quartuccio v. Principi, 16 Vet. App. 183, at 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006).  A February 2009 letter notified the Veteran concerning (4) degree of disability and (5) effective date.  Accordingly, VA has met the duty to notify provisions of the VCAA

In addition, the duty to assist the Veteran has been satisfied.  All relevant records are in the Veteran's claims file and were reviewed by both the RO and the Board in connection with his claim.  Nothing in the record indicates the Veteran has identified the existence of any relevant evidence that is not of record and is obtainable.  In this regard, the Veteran has testified at his March 2009 videoconference hearing that he received post-service private audiometric testing from a company called Clear-Tone.  He has since submitted a copy of the private audiogram from Clear-Tone, dated in March 2005, and this evidence has been associated with the evidence.  The Veteran has had the opportunity to present oral testimony, evidence, and argument in support of his tinnitus claim, including at the March 2009 videoconference hearing before the undersigned Veterans Law Judge.  Further, he was provided with a VA medical examination pertinent to the tinnitus claim in July 2010.  An addendum nexus opinion was obtained in July 2011 from the same examiner.  The examination's findings and nexus opinion were based on the examiner's review of the pertinent clinical history contained in the Veteran's claims file, a well as from an examination of the Veteran himself.  It is therefore deemed to be adequate for VA adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 202 (2007).  

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual background and analysis: Entitlement to service connection for tinnitus.

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in active service.  38 U.S.C.A. §§ 1110, 1131.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

As relevant, the Veteran's service treatment records show no clinical diagnosis of, or treatment for, tinnitus during both periods of active duty.  A thorough review of his medical records from both periods of service shows no notation of treatment for any complaints relating to ringing ears throughout service and normal audiological and neurological findings during the entirety of his periods of active duty.  This includes several incidents in which the Veteran was treated for otitis and for motion sickness during sea deployment, which involved examination of his inner ear.  During these episodes, the Veteran did not present any complaints of tinnitus or related symptoms.

In written statements in support of his claim and in his hearing testimony before the Board in March 2009, the Veteran testified that he perceived the onset of tinnitus symptoms in service, which continued since then to the present day.  He also reported that his duties as a shipboard radioman and teletype technician, plus his shipboard berthing underneath the flight deck of an aircraft carrier, exposed him to acoustic trauma during active duty that caused him to develop tinnitus.  In this regard, the Veteran's military records do reflect that he served as a radioman aboard several naval warships, including an aircraft carrier, during his periods of active duty.  

The Veteran also testified at his March 2009 hearing that a private audiologist working at Clear-Tone reported at a post-service audiology assessment that he believed that the Veteran's tinnitus was directly related to his in-service noise exposure on a carrier flight deck.  However, the March 2005 private audiology report from Clear-Tone submitted by the Veteran shows no such diagnosis or nexus opinion.  After the March 2009 hearing, the record was held open 30 days to afford the Veteran the opportunity to submit a positive nexus statement from Clear-Tone.  No such statement was submitted by the Veteran.

Post-service medical records do not clinically demonstrate tinnitus until VA examination in July 2010.  This examination diagnosed the Veteran with tinnitus based on his report of subjective symptoms.  The examiner noted that the Veteran reported in-service exposure to radio headset and teletype noise, as well as the noise from aircraft engines and steam-powered aircraft launching machinery while serving aboard a naval aircraft carrier.  The examiner also noted that the Veteran reported post-service exposure to occupational noise from working at a call center using telephone earphones, factory noise from loud printing presses and assembly machines (using hearing protection), and recreation noise exposure from hunting and from using motorized recreational vehicles, power tools, and chainsaws (using hearing protection).  In a July 2011 addendum to this report, the examiner expressed the following nexus opinion:

I have reviewed the [Veteran's claims] file and the [VA] examination dated July 2010.  I checked all medical information in the [Veteran's claims] file and could not find any reports or complaints of tinnitus/noises or ringing in the ears.  All of his hearing conservation reports are consistent and did not show significant threshold shifts to indicate cochlear pathology.  It is my opinion that it is not likely that his military service caused, contributed to or aggrivated [sic] any tinnitus. . . the veteran may be currently experiencing.

The Board notes that there is no objective clinical opinion linking the Veteran's current tinnitus diagnoses to his period of active military service in all the post-service medical treatment records associated with the claims file that pertain to his tinnitus claim.

In his hearing testimony before the Board, and in written statements in support of his claim, the Veteran essentially claims that he has experienced continuity of tinnitus symptoms manifested by a high-pitched ringing noise in his ears ever since military service.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for tinnitus.  Although he alleges the onset of chronic tinnitus symptoms in service due to exposure to aircraft engine, machinery, radio, and teletype noise, the clinical evidence does not objectively demonstrate or otherwise indicate the presence of tinnitus during the entirety of his service.  Significantly, the post-service medical records do not clinically demonstrate tinnitus until July 2010, nearly 15 years after his separation from his final period of service.  There is no objective medical opinion presented in the evidence that links the Veteran's current tinnitus to his period of military service.  To the extent that the Veteran is competent to provide testimony alleging onset and continuity of tinnitus symptomatology since service, and to the extent that such testimony is submitted as nexus evidence and evidence of chronicity of such symptoms, the Board finds that the Veteran's statements in this regard are contradicted by the objective medical evidence of record, such that they are deemed to be non-credible for purposes of establishing chronicity with service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Post-service medical records do not objectively establish onset of the Veteran's tinnitus any earlier than after nearly one and a half decades had elapsed since his separation from his final period of active duty.  The Board finds this gap in time to be significant, as it weighs against the existence of a link between current tinnitus complaints and his time in service.  Cf. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that the Board may consider the significance of a prolonged period without medical complaint when deciding a claim).  Therefore, the Board finds that the Veteran's tinnitus did not manifest during service and that his current tinnitus complaints are unrelated to service.

Based on the foregoing, the Board finds that the Veteran's tinnitus did not manifest in service.  Therefore, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection for tinnitus is not warranted.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

						(CONTINUED ON NEXT PAGE)

ORDER

Service connection for tinnitus is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


